On Petition for Reinstatement.
This cause came on for further consideration upon the filing of a petition for reinstatement by respondent, Laurice Maxine Koury. In accordance with Gov.Bar R. V(10)(F) (formerly Gov.Bar R. V[29]), respondent’s petition for reinstatement was referred to the Board of Commissioners on Grievances and Discipline. The Board of Commissioners on Grievances and Discipline filed its Final Report in this court on February 26, 1993, recommending that the Petition for Reinstatement of Laurice Maxine Koury be denied. No objections to said Final Report were filed.
The court comes now to consider its order of April 18, 1990, indefinitely suspending respondent, Laurice Maxine Koury, from the practice of law pursuant to former Gov.Bar R. V(7)(b), now Gov.Bar R. V(6)(B)(2). On consideration thereof, and the Final Report of the Board of Commissioners on Grievances and Discipline,
IT IS ORDERED by the court that the petition for reinstatement of Laurice Maxine Koury, Attorney Registration No. 0010782, be, and hereby is, denied.
IT IS FURTHER ORDERED by the court that respondent be taxed the costs of these proceedings in the amount of $1,674.04, less the deposit of $500, for a total balance due of $1,174.04, which costs shall be payable to this court on or before June 9, 1993, by certified check or money order.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Koury (1990), 50 Ohio St.3d 150, 552 N.E.2d 941.
Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.